DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, and 4-15:
A wiring substrate with the limitation “the first electrode includes a solid first body and a first projection projecting outward from a side surface of the first body and being thinner than the first body, the first projection defining a first recess in the first electrode; the second electrode includes a solid second body diffusion-bonded to an upper surface of the first body and a second projection projecting outward from a side surface of the second body and being thinner than the second body, the second projection defining a second recess in the second electrode; and the wiring substrate further comprises an insulation layer covering the electronic component and filling the first opening, the first recess, and the second recess” in combination with other claimed limitations of the base claim 1 has not been disclosed by the prior art of record taken alone or in combination.
Regarding claim 16-26:
A wiring substrate with the limitation “the first metal plate includes a first frame portion, the first frame portion supporting the first electrode and the wiring, the second metal plate includes a second frame portion supporting the second electrode, the first frame portion includes: a first recess that is thinner than the first body, and first protrusions that are spaced apart from each other at a given interval and have a same thickness as the first body, the second frame portion includes: -5-Serial No. 17/094,656Docket No. OTI-030090 US ORD a second recess that is thinner than the second body, and second protrusions that are spaced apart from each other at a given interval and have a same thickness as the second body, and the second protrusions are diffusion-bonded to upper surfaces of the first protrusions” in combination with other claimed limitations of the base claim 16 has not been disclosed by prior art of record taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 is allowable. The restriction requirement for species, as set forth in the Office action mailed on July 9, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5, 7, 10, 11 and 13, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / May 11, 2022